UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-7223



DERRICK WARREN, SR.,

                                           Petitioner - Appellant,

          versus


THOMAS R. CORCORAN, Warden; ATTORNEY GENERAL
OF THE STATE OF MARYLAND,

                                          Respondents - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Alexander Williams, Jr, District Judge.
(CA-96-3781-AW)


Submitted:   November 20, 1997         Decided:     December 10, 1997


Before MURNAGHAN, MICHAEL, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Derrick Warren, Sr., Appellant Pro Se. John Joseph Curran, Jr.,
Attorney General, David Jonathan Taube, Assistant Attorney General,
Ann Norman Bosse, OFFICE OF THE ATTORNEY GENERAL OF MARYLAND,
Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order denying relief on

his petition filed under 28 U.S.C.A. § 2254 (West 1994 & Supp.

1997). We have reviewed the record and the district court's opinion

accepting the recommendation of the magistrate judge and find no

reversible error. Accordingly, we deny a certificate of appealabil-
ity and dismiss the appeal on the reasoning of the district court.

Warren v. Corcoran, No. CA-96-3781-AW (D. Md. Aug. 21, 1997). We
dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                         DISMISSED




                                2